Exhibit 10.4

 

CHANGE IN TERMS AGREEMENT

 

Principal
$6,500,000.00

Loan Date
04-05-2010

Maturity
11-05-2016

Loan No
15525078252

Call / Coll
1A2 / 101

Account



Officer
Krugeg

Initials



References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.

 

Borrower:

TOWER TECH SYSTEMS INC

 

Lender:

GREAT WESTERN BANK

 

101 S 16TH ST PO BOX 1957

 

 

Sioux Falls

 

MANITOWOC, WI 54221-1957

 

 

200 E 10th Street

 

 

 

 

Sioux Falls, SD 57104

 

Principal Amount: $6,500,000.00

Date of Agreement: April 5, 2010

 

DESCRIPTION OF EXISTING INDEBTEDNESS. LOAN #15525078252 FROM TOWER TECH SYSTEMS
INC (“BORROWER”) TO GREAT WESTERN BANK (“LENDER”) DATED APRIL 28, 2009.

 

DESCRIPTION OF COLLATERAL. COLLATERAL REAL ESTATE MORTGAGE FROM BORROWER TO
LENDER DATED APRIL 28, 2009; COMMERCIAL SECURITY AGREEMENT BETWEEN BORROWER AND
LENDER DATED APRIL 28, 2009; AND COMMERCIAL GUARANTY FROM BROADWIND ENERGY, INC.
(“GUARANTOR”) TO LENDER DATED APRIL 27, 2009 (EACH AS MODIFIED BY LETTER
AGREEMENT DATED APRIL 28, 2009 BY AND AMONG LENDER, BORROWER AND GUARANTOR); AND
SUBORDINATION AGREEMENT BY AND BETWEEN LENDER AND GUARANTOR DATED APRIL 27,
2009.

 

DESCRIPTION OF CHANGE IN TERMS. TO CONVERT THE EXISTING CONSTRUCTION LOAN TO A
TERM LOAN CALLING FOR MONTHLY PAYMENTS OF PRINCIPAL PLUS INTEREST, EXTENDING THE
MATURITY DATE OF NOVEMBER 5, 2016, REDUCING THE PRINCIPAL AMOUNT TO
$6,500,000.00, AND CHANGING THE PER ANNUM INTEREST RATE FROM 7.50% FIXED TO
8.50% FIXED. A PORTION OF THE $2,000,000.00 DEPOSIT BEING HELD BY LENDER IN
SAVINGS ACCOUNT NUMBER 1347401 (THE “DEPOSIT”), IN THE AMOUNT SET FORTH BELOW,
IS HEREBY APPLIED TO PAYMENT OF THE UNPAID PRINCIPAL BALANCE OF THE CONSTRUCTION
LOAN IN EXCESS OF $6,500,000.00; THE REMAINDER OF THE DEPOSIT IS NO LONGER
NEEDED FOR SECURITY AND IS BEING REFUNDED TO BORROWER, AND THE ASSIGNMENT OF
DEPOSIT ACCOUNT FROM BORROWER TO LENDER DATED APRIL 28, 2009 IS HEREBY
TERMINATED AND OF NO FURTHER FORCE AND EFFECT. THE PARTIES ACKNOWLEDGE THAT
CONSTRUCTION OF THE PROJECT IS COMPLETE, AND THE CONSTRUCTION LOAN AGREEMENT
BETWEEN LENDER AND BORROWER DATED APRIL 28, 2009 AND THE RELATED CONSTRUCTION
LOAN DISBURSING AGREEMENT ARE HEREBY TERMINATED AND OF NO FURTHER FORCE AND
EFFECT. THE PRINCIPAL PAYMENT OF $83,333.00 PLUS INTEREST WILL BEGIN ON MAY 5,
2010 AND CONTINUE EACH MONTH THEREAFTER UNTIL MATURITY ON NOVEMBER 5, 2016.
BORROWER AGREES TO PAY ACCRUED INTEREST TO DATE IN THE AMOUNT OF $42,472.61, A
PRINCIPAL REDUCTION PAYMENT IN THE AMOUNT OF $247,673.71 (TO BE PAID FROM THE
DEPOSIT AS PROVIDED ABOVE), DOCUMENT REVIEW FEES OF $2,265.75 (CUTLER & DONAHOE,
LLP), A FILING FEE OF $12.00 (REGISTER OF DEEDS) AND AN ORIGINATION FEE OF
$65,000.00 TO LENDER UPON EXECUTION OF THIS CHANGE IN TERMS AGREEMENT. THIS
CHANGE IN TERMS AGREEMENT INCORPORATES IN FULL THE LETTER AGREEMENT OF EVEN DATE
HEREWITH MODIFYING THE TERMS OF CERTAIN LOAN DOCUMENTS BY AND AMONG LENDER,
BORROWER AND GUARANTOR.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accomodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accomodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be realeased by it. The waiver applies not only to any
initial extention, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

LENDER:

 

 

 

 

TOWER TECH SYSTEMS INC.

GREAT WESTERN BANK

 

 

By:

/s/ Michael L Salutz

 

By:

/s/ Gerald Kruger

 

MICHAEL L SALUTZ, GROUP CONTROLLER &
TREAS of TOWER TECH SYSTEMS INC

 

Gerald Kruger, SVP

 

LASER PRO Landing. Ver.6.48.10.005 Copr. Harland Financial Solutions, Inc. 1997,
2010. All Rights Reserved 3D c:\ illegible 

 

--------------------------------------------------------------------------------

 

 